Citation Nr: 1516307	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disease or injury.

2. Entitlement to service connection for irritable bowel syndrome as secondary to a service connected disease or injury.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an evaluation in excess of 10 percent prior to April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5257).

5. Entitlement to an evaluation in excess of 20 percent beginning April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5258).

6. Entitlement to an evaluation in excess of 30 percent for right knee DJD (Diagnostic Code 5260).

7. Entitlement to service connection for a left shoulder disability secondary to a service-connected disease or injury.

8. Entitlement to service connection for a right shoulder disability as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, May 2013, February 2014, June 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Board reopened the issue of service connection for a left knee disability based on new and material evidence.  At the time, the Board remanded the issue for further development, after which, the appeal was returned to the Board.  In February 2013, the Board again remanded the appeal for further development.  It has now been returned to the Board for further appellate review.

In a May 2013 rating decision, the RO continued a 30 percent evaluation of DJD of the right knee (Diagnostic Code 5260), and granted service connection for DJD of the right knee with instability (Diagnostic Code 5257) with an initial evaluation of 10 percent disabling.  In April 2014, the Veteran filed a claim for increased ratings of the right knee.  In a February 2014 rating decision, the RO denied entitlement to TDIU and service connection for irritable bowel syndrome.  The Veteran filed a timely NOD in April 2014 with respect to these issues.  In a June 2014 rating decision, the RO denied service connection for a left shoulder disability, continued a 30 percent evaluation of DJD of the right knee (Diagnostic Code 5260), and increased the evaluation of DJD of the right knee with slight instability to 20 percent (Diagnostic Code 5258).  In July 2014, the Veteran filed a timely NOD with respect to these issues.  In a November 2014 rating decision, the RO denied service connection for a right shoulder disability.  In December 2014, the Veteran filed a timely NOD.  The RO has not issued a statement of the case (SOC) with respect to all of the foregoing notices of disagreement.   Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The Veteran requested a Board hearing in his December 2007, March 2008, and September 2009 VA Forms 9.  His original hearing was scheduled for February 2010, but he requested that it be rescheduled.  A second hearing was scheduled for him in April 2010, but he did not appear for it.  The Board thus finds that his hearing request is withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

In June 2008, the Veteran testified at a hearing before a Decision Review Officer at the Waco, Texas, RO.  A transcript of the hearing is of record.

Additional evidence was associated with the claims file since the last RO adjudication of the issue in March 2013.  However, the evidence is either not pertinent, or it is cumulative of evidence already associated with the claims file.  Accordingly, Board adjudication of the appeal may proceed without remand for RO initial consideration of the evidence.

The issues of (1) entitlement to service connection for irritable bowel syndrome; (2) entitlement to TDIU; (3) entitlement to an evaluation in excess of 10 percent prior to April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5257); (4) entitlement to an evaluation in excess of 20 percent beginning April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5258); (5) entitlement to an evaluation in excess of 30 percent for right knee DJD (Diagnostic Code 5260); (6) entitlement to service connection for a left shoulder disability; and (7) entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. A left knee disability did not manifest in service and is unrelated to service.  The Veteran did not serve 90 days or more of active service.

2. A left knee disability is not caused or aggravated by a service-connected right knee disease or injury.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. A left knee disability is not proximately due to, the result of, or aggravated by a service-connected right knee disease or injury.  38 C.F.R. §§ 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2007.  The claim was last adjudicated in March 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records and examination reports, private treatment records, lay statements and hearing testimony have been associated with the record.  In July 2007, VA provided the Veteran with a left knee examination and obtained a medical opinion addressing whether there was a left knee disability and if it was related to the service-connected right knee. 

Pursuant to Board remands in August 2011 and February 2013, VA afforded the Veteran an additional examination and obtained medical etiological opinions with respect to his left knee disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and his knowledge of medical principles.  Taken together, the medical opinions are adequate and address whether the left knee disability is the result of, proximately due to, or aggravated by, the service connected right knee disability.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Here, the Veteran did not serve 90 days or more of active service.  Thus, service connection on a presumptive basis is not warranted in this case.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that his current left knee disability is due to his service-connected right knee, primarily in that the service-connected right knee has given way, causing the Veteran to fall and injure his left knee.  Although the Veteran's theory is that of secondary service-connection, nonetheless, the Board has considered both direct and secondary theories of service connection as set forth in the analysis below.

Service treatment records show the Veteran reporting "[s]wollen or painful joints" on the April 1993 Report of Medical History at entrance to service.  The accompanying medical officer's note explains the positive answer as "tendonitis in the right knee from 1990."  The April 1993 Report of Medical Examination is unremarkable for the left knee. 

Post-service, the Veteran complained of grinding in his bones in his knees and swelling and pain on movement in an October 1993 VA examination.  X-rays of the left knee showed the knee to be normal.  In July 2000, the Veteran complained of pain in both knees, and thereafter, he periodically complained of pain in both knees.

In April 2001 VA orthopedic treatment, the left knee was examined.  There was no pain with patellofemoral palpation.  The patella did not subluxate laterally.  The Q-angle was normal.  The Wasmann's test had a firm end-point.  The knee was stable to varus and valgus stress.  There was no medial or lateral joint line tenderness.  Range of motion was 0 to 130 degrees.  X-rays revealed a patellar baja with no degenerative changes noted.

The Veteran was treated for the right knee through physical therapy and surgery between May 2001 and August 2001.  The Veteran underwent two more surgeries on his right knee thereafter.

An August 2002 VA examination of the left knee found that knee pain was less likely than not related to his right knee disability.  June 2006 VA treatment records indicate by self-report that the Veteran fell on his left knee when his right knee gave out.  An April 2007 VA treatment note states "DJD and RA of right knee > left knee."  

A July 2007 VA examination showed left knee flexion from 5 to 25 degrees; extension from 0 to 5 degrees with pain at the extremes.  Varus and valgus in neutral and in 30 degrees of flexion were normal.  Anterior and Posterior Cruciate Ligament Test and McMurray's tests were normal.  The Veteran reported constant pain.  The examiner found pain on palpation, but no effusion, heat or redness.  The Veteran's gait was stiff legged and with a walker.  X-rays showed no joint effusion and normally appearing medial and lateral compartments and femoral patellar joint spaces.  Visualized bones appeared normal.  The VA examiner diagnosed degenerative joint disease, very mild.  The examiner opined that due to the severe subjective reports and related examination findings being inconsistent with the very mild degenerative joint disease shown on X-ray of the left knee, it was not likely that the Veteran's left knee problem was due to his right knee degenerative joint disease.

Treatment records note history of falls prior to and throughout the appeal period, generally due to buckling of the right knee.  A May 2008 MRI concluded the left knee was normal.  

The Veteran was provided a VA examination in September 2011 and an addendum opinion was received in October 2011.  The examiner rendered no diagnosis for the left knee.  The Veteran reported pain and swelling during flare-ups.  On examination, left knee flexion was 110 degrees with painful motion beginning at 110 degrees.  Left knee extension was 0 degrees with no objective evidence of painful motion.  There was no change in range of motion on repetitive use testing.  The examiner found less movement than normal in the left knee, and pain on palpation.  

In the September 2011 VA examination report, the examiner noted the Veteran's history of falls on the left knee and multiple normal X-rays and a normal MRI.  He noted that there was no DJD or other abnormalities, despite the decreased range of motion from a prior orthopedic exam.  The examiner questioned whether a good effort was made.  The examiner reasoned that the Veteran does not work and does no exercise that would place stress on the left knee by compensating for the right knee.  The examiner opined that based on physical examination, review of VA records, history, and the examiner's clinical experience, the Veteran's left knee condition is less likely than not proximately due to or the result of the Veteran's service connected right knee disability.  After reviewing the claims file, the examiner confirmed his prior diagnosis and medical opinion in an October 2011 addendum opinion.

A February 2013 VA medical opinion was rendered in response to the February 2013 Board remand.  Therein, the examiner stated that the Veteran now has a diagnosis of DJD, left knee, mild.  He noted that there is no nexus for the development of DJD of one knee due to DJD or other conditions affecting the other knee.  He opined that left knee DJD is at least as likely as not the result of normal aging, as well as the falls which the Veteran reported, and is not due to the condition of the other knee.  The examiner further opined that the left knee DJD has not been aggravated beyond the natural progression by the service-connected right knee disability.

Direct service connection

When considering direct service connection for the left knee disability, the Board finds that there were no complaints of, or treatment for, a left knee disability or manifestations thereof during service.  Service treatment records are unremarkable for manifestations of a left knee disease or injury.  Stated differently, left knee pathology was not "noted" during service.  Furthermore, he did not have characteristic manifestations of the left knee disease process during service.  Accordingly the provisions relating to continuity of symptomatology are not applicable.

The chronic disease presumption, which would otherwise allow for a showing of manifestations within one year of discharge, is inapplicable to this Veteran since he did not serve 90 days.

In the June 2008 Decision Review Officer hearing, the Veteran denied an in-service disease or injury of the left knee.  There is no evidence in the record inconsistent with the Veteran's testimony.  In light of this, the Board finds that a preponderance of the credible and probative evidence is against a finding of an in-service incurrence or aggravation of a disease or injury of the left knee.  Therefore, the Veteran has failed to establish an element of his claim, and service connection is not warranted on a direct basis.

Secondary service connection

The Veteran claims that his service-connected right knee has caused or aggravated his service connected left knee disability.  In particular, the Veteran points to occasions in which his service-connected right knee has given way, causing him to fall on his left knee.  Considering the facts under the theory of secondary service connection, the Board finds that the most probative evidence of record weighs against the Veteran's claim.

In that regard, there are conflicting reports as to the onset of left knee DJD.  The July 2007 examiner indicated mild DJD was present, however, later X-rays and a May 2008 MRI show the left knee was normal.  Nonetheless, by September 2013, it is clear the Veteran has a diagnosis of mild DJD of the left knee.  The Veteran's history shows frequent complaints of knee pain, and periodic reports of falls due to the right knee, with occasional reports of the Veteran landing on his left knee.

All VA medical opinions find that the Veteran's left knee disability is not secondary to the service-connected right knee disability.  The July 2007 examiner found very mild DJD of the left knee was not likely due to right knee DJD.  The September 2011 examiner found no abnormalities other than a decreased range of motion, and opined that based on physical examination, review of VA records, history, and the examiner's clinical experience, the Veteran's left knee condition is less likely than not proximately due to or the result of the Veteran's service connected right knee disability.  In February 2013, the examiner opined that the left knee DJD is not aggravated beyond the normal progression by the service-connected right knee disability.

The VA medical opinions, taken together, are highly credible and probative evidence against service connection of the left knee as secondary to the right knee.  The examiners reviewed the Veteran's medical history, provided detailed rationale, and provided reasoning that is supported by the record.  The July 2007 examiner ruled out the right knee as a cause of left knee DJD.  Falls due to the right knee were of record at that time.  Although the February 2013 opinion references the falls that the Veteran sustained, the Board finds the most probative statements in the opinion to be that the Veteran's left knee DJD is not aggravated beyond the normal progression by the service connected right knee disability, and the left knee disorder "is not due to the condition of the other knee."  Accordingly, as a whole, all the VA opinions hold that the Veteran's left knee disability was not the result of, proximately due to, or aggravated by the right knee disability.

In the June 2008 DRO hearing, the Veteran claimed that a Dr. B. and nurses have told him that the left and right knees are related.  The Veteran is competent to report a contemporaneous medical diagnosis, however, the Board may evaluate the credibility of the report.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Here, the Board finds that the Veteran's report is vague as to the nature of the medical opinions the Veteran claims were rendered.  For instance, the Veteran states Dr. B. gave an opinion, but did not explain what Dr. B's opinion was.  As to the opinion of the nurses, the nature of the reported "relationship" could mean a relationship broader than that required to establish service connection on a secondary basis.  Accordingly, the Board finds the Veteran's report of medical opinions finding in favor of his claim lack credibility.

The Board also finds that the specific, reasoned opinions of the VA medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran that his left knee disability is the result of his service connected right knee disability because the medical providers have greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

For the foregoing reasons, the preponderance of the evidence is against a finding that a left knee disability was incurred in service or is proximately due to, the result of, or aggravated by the service-connected right knee disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disease or injury, is denied.





REMAND

As noted above, the Veteran submitted NODs for which SOCs have not been issued.  Such issues are remanded for the issuance of SOCs.  See Manlincon, 12 Vet. App at 240-241.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the following issues:  (1) entitlement to service connection for irritable bowel syndrome; (2) entitlement to TDIU; (3) entitlement to an evaluation in excess of 10 percent prior to April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5257); (4) entitlement to an evaluation in excess of 20 percent beginning April 9, 2014, for DJD of the right knee, with instability (Diagnostic Code 5258); (5) entitlement to an evaluation in excess of 30 percent for right knee DJD (Diagnostic Code 5260); (6) entitlement to service connection for a left shoulder disability secondary to a service-connected right knee disability; and (7) entitlement to service connection for a right shoulder disability as secondary to a service-connected right knee disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


